DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Claim Amendment filed on 04/12/2021
2.	Claim 1 was amended to further limit the weight fractions to “0.1% and 15%” which is supported at page 26, paragraph [00150], page 48, paragraph [00240], and page 41, paragraph [00212], of the specification as originally filed.
	Thus, no new matter is present.

Claim Objections
3.	Claims 1-2, 5, 8, 12, and 14 are objected to because of the following informalities:  
	As to Claim 1: The applicants are advised to add the term “nanocomposites” after the claimed phrase “A method of preparing graphene reinforced polyethylene terephthalate” to be consistent with the language used in the body of the claim (see also page 1, paragraphs [0002]-[0003], and page 49, paragraph [00241] of the present specification for support). 
	The applicants are also advised to replace the language “wherein the polyethylene terephthalate-graphene nanoplatelet nanocomposites comprise weight fractions ranging between 0.1% and 15%” in claim 1 with the new phrase “wherein the polyethylene terephthalate-graphene nanoplatelet nanocomposites comprise the graphene nanoplatelets at weight fractions ranging between 0.1% and 15%” (as supported at, for example, page 49, paragraph [00240] of the present specification).
	As to Claim 2: The applicants are advised to add the term “and” between “polyethylene terephthalate” and “graphene nanoplatelets” in claim 2 (see pages 13-14, paragraph [00115] of the present specification). 
	As to Claim 5: The applicants are advised to replace the claimed phrase “polyethylene terephthalate-graphene nanoplatelets” with the new phrase “polyethylene terephthalate and graphene nanoplatelets” (see support at paragraph [0241] of applicants’ published application, i.e., US PG PUB 2021/0023749). 
	As to Claim 8: The applicants are advised to add the phrase “of the graphene nanoplatelets” after the claimed phrase “wherein the weight fractions” (see support at page 52, paragraph [00250] of the present specification). 
	As to Claim 12: The applicants are advised to replace the claimed term “nanocomposite” with “nanocomposites” to be consistent with the plural form of “nanocomposites” recited in claim 1, on which claim 12 depends from. 
	As to Claim 14: The applicants are advised to add the new phrase “of the polyethylene terephthalate” after the claimed phrase “as well as an amount of stretching” (see support at paragraphs [0005] and [0272] of applicants’ published application, i.e., US PG PUB 2021/0023749).
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 1: It recites, among other things, “an improved dispersion as compared to higher graphene nanoplatelet content master-batches” (Emphasis added).  As there is no metric or threshold for what constitutes “improved dispersion” in comparison with a higher graphene nanoplatelet content master-batches, it is not clear what is included by the claimed phrase “improved dispersion”.  Clarification in the next response by applicants will be helpful to better ascertaining the scope of this claim. 
	As to Claim 8: It recites, “wherein the weight fractions result in an improvement in Young’s modulus, while not affecting the strength of the polyethylene terephthalate” (Emphasis added).  As there is no metric or threshold for what constitutes “improvement” in Young modulus, it is not clear what is included by the term “improvement” and relative to what is the Young’s modulus improved.  Moreover, as recited, it is not clear whether the Young’s modulus is referring to the Young’s modulus of the nanocomposite or the polyethylene terephthalate alone.  Clarification in the next response by applicants will be helpful to better ascertaining the scope of this claim.
	As to Claim 9:  It recites “wherein the ultrasound-assisted extrusion increases toughness of the polyethylene terephthalate with no effect on Young’s modulus”.  As recited, it is not clear whether the Young’s modulus is referring to the Young’s modulus of the nanocomposite or the polyethylene terephthalate alone.  Clarification in the next response by applicants will be helpful to better ascertaining the scope of this claim.
	It is noted that since claims 2-7 and 10-15 are directly or ultimately dependent on claim 1, they are rejected along with claim 1, including those that are indefinite for the reasons set forth above. 
Accordingly, the scope of these claims is deemed indefinite

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting I
5.	Claims 1-2 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,737,418 (hereinafter referred to as “the patent”) in view of Hanan (WO 2012/151433; utilizing US 2014/00809621 as its Equivalent).
	It is noted that WO 2012/151433 is used for date purposes only, and all paragraph numbers cited below refer to its equivalent, namely, US 2014/0080962.
	The claims of the patent and the present application are directed to methods for preparing graphene nanoplatelet reinforced polyethylene terephthalate nanocomposites comprising compounding polyethylene terephthalate with dispersed graphene nanoplatelets to form a masterbatch, followed by forming polyethylene terephthalate nanoplatelet nanocomposites by injection molding (Compare claim 1 of the patent with claim 1 of the present application).  The claim of the patent also recites that the nanocomposite comprises the graphene nanoplatelets at weight fractions ranging from 0.5-15% which is inclusive of that presently recited, i.e., 0.1%-15% (Compare claim 1 of the patent with claim 1 of the present application).  The claims of the patent and the present application further recite that the step of compounding the polyethylene terephthalate using twin-screw extrusion having co-rotating screws coupled to an ultrasound-assisted extrusion involving applying ultrasound waves comprising ultrasound amplitudes of 5 µm and 7.5 µm (Compare claims 2, 4-7, and 10 of the present application with claims 1-3 of the patent).  Moreover, the claims of the patent and the present application recite that the weight fractions result in an improvement in Young’s modulus, while not affecting the strength of the polyethylene terephthalate, and using the ultrasound-assisted extrusion increases toughness of the polyethylene terephthalate with no effect on the Young’s modulus (Compare claims 8 and 9 of the present application and claims 4 and 5 of the patent). 
	However, the claims of the patent do not mention using a masterbatch method to obtain one or more master-batch pellets, much less a masterbatch method effectively dispersing the graphene nanoplatelets within the polyethylene terephthalate with a lower graphene nanoplatelet content thereby yielding an improved dispersed dispersion as compared to higher graphene nanoplatelet content masterbatches as required by the claims of the present application.
	Nevertheless, Hanan discloses the injection molding of masterbatch pellets is one successful method for preparation of the polyethylene terephthalate-graphene nanoplatelets nanocomposites having desired properties and weight fractions of 2-15% (Paragraph [0050]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the injection molding step to prepare masterbatch pellets taught by Hanan in the method recited in the claims of the patent, with a reasonable expectation of successfully obtaining polyethylene terephthalate-graphene nanoplatelets nanocomposites having desired properties.
	Additionally, since the claims of the patent and Hanan would have suggested the presently claimed masterbatch method and weight fractions of the graphene nanoplatelet, the masterbatch method suggested by the claims of the patent and Hanan would also be capable of effectively dispersing the graphene nanoplatelets within the polyethylene terephthalate with a lower graphene nanoplatelet content thereby yielding an improved dispersed dispersion as compared to higher graphene nanoplatelet content masterbatches as required by the claims of the present application.  
Double Patenting II
6.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,957,360 (hereinafter referred to as “the patent”).
	The claims of the patent and the present application are directed to methods for preparing graphene nanoplatelet reinforced polyethylene terephthalate nanocomposites comprising compounding polyethylene terephthalate with dispersed graphene nanoplatelets to form one or more masterbatch pellets, followed by forming polyethylene terephthalate nanoplatelet nanocomposites by high-speed injection molding (Compare claim 1 of the patent with claims 1 and 3 of the present application).  The claims of the patent and the present application also recite that the step of compounding the polyethylene terephthalate using twin-screw extrusion having co-rotating screws coupled to an ultrasound-assisted extrusion involving applying ultrasound waves comprising ultrasound amplitudes of 5 µm and 7.5 µm, and also increasing the melt temperature locally as a result of acoustic cavitation (Compare claims 2, 4-7, and 10 of the present application with claims 1-2 and 5 of the patent).  Moreover, the claims of the patent and the present application recite that the weight fractions result in an improvement in Young’s modulus, while not affecting the strength of the polyethylene terephthalate, and using the ultrasound-assisted extrusion increases toughness of the polyethylene terephthalate with no effect on the Young’s modulus (Compare claims 8 and 9 of the present application and claims 3 and 4 of the patent).	
	However, the claims of the patent do not specifically recite the weight fraction of 0.1%-15% as required by the claims of the present application.  Nevertheless, the claim of the patent does recite using graphene nanoplatelets at weight fractions ranging from 0.5-15% which is inclusive of that presently recited, i.e., 0.1%-15%, to prepare graphene nanoplatelet reinforced polyethylene terephthalate nanocomposites (Compare claim 1 of the patent with claim 1 of the present application).  Thus, it would have been obvious to one of ordinary skill in the art to employ the presently claimed particular weight fractions for the purposes of preparing graphene nanoplatelet reinforced polyethylene terephthalate nanocomposites as recited in the claims of the patent. 
	Additionally, the claims of the patent do not mention that the masterbatch method effectively dispersing the graphene nanoplatelets within the polyethylene terephthalate with a lower graphene nanoplatelet content thereby yielding an improved dispersed dispersion as compared to higher graphene nanoplatelet content masterbatches as required by the claims of the present application.  Nevertheless, since the claims of the patent recite the presently claimed masterbatch method and weight fractions of the graphene nanoplatelet, the masterbatch method recited in the claims of the patent would also be capable of effectively dispersing the graphene nanoplatelets within the polyethylene terephthalate with a lower graphene nanoplatelet content thereby yielding an improved dispersed dispersion as compared to higher graphene nanoplatelet content masterbatches as required by the claims of the present application.  
Double Patenting III
7.	Claims 1-2 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,738,167 (hereinafter referred to as “the patent”).
	The claims of the patent and the present application are directed to methods for preparing graphene nanoplatelet reinforced polyethylene terephthalate nanocomposites comprising compounding polyethylene terephthalate with dispersed graphene nanoplatelets to form one or more masterbatch pellets, followed by forming polyethylene terephthalate nanoplatelet nanocomposites by injection molding (Compare claim 1 of the patent with claim 1 of the present application).  The claim of the patent also recites that the nanocomposite comprises the graphene nanoplatelets at weight fraction of 0.5% which is encompassed by that presently recited, i.e., 0.1%-15% (Compare claim 1 of the patent with claim 1 of the present application).  The claims of the patent and the present application further recite that the step of melt compounding the polyethylene terephthalate using twin-screw extrusion having co-rotating screws coupled to an ultrasound-assisted extrusion involving applying ultrasound waves comprising ultrasound amplitudes of 5 µm and 7.5 µm (Compare claims 2, 4-7, and 10 of the present application with claims 1-4 of the patent).  Moreover, the claims of the patent and the present application recite that the weight fractions result in an improvement in Young’s modulus, while not affecting the strength of the polyethylene terephthalate, and using the ultrasound-assisted extrusion increases toughness of the polyethylene terephthalate with no effect on the Young’s modulus (Compare claims 8 and 9 of the present application and claims 5 and 6 of the patent). 
	However, the claims of the patent do not mention a masterbatch method effectively dispersing the graphene nanoplatelets within the polyethylene terephthalate with a lower graphene nanoplatelet content thereby yielding an improved dispersed dispersion as compared to higher graphene nanoplatelet content masterbatches as required by the claims of the present application.  Nevertheless, since the claims of the patent recite the presently claimed masterbatch method and weight fractions of the graphene nanoplatelet, the masterbatch method recited in the claim of the patent would also be capable of effectively dispersing the graphene nanoplatelets within the polyethylene terephthalate with a lower graphene nanoplatelet content thereby yielding an improved dispersed dispersion as compared to higher graphene nanoplatelet content masterbatches as required by the claims of the present application.  
8.	Upon further search, related US Patent 11,472,490 and 11,472,938 were uncovered.  However, the claims of these particular patents do not recite or would have suggested the presently claimed particular method for preparing graphene reinforced polyethylene terephthalate utilizing injection molding.  Thus, no rejections based on these specific patents were made on the record at this this time. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanan (WO 2012/151433; utilizing US 2014/00809622 as its Equivalent).
	It is noted that WO 2012/151433 is used for date purposes only, and all paragraph numbers cited below refer to its equivalent, namely, US 2014/0080962. 
	 As to Claim 1: Hanan discloses a method for preparing graphene reinforced polyethylene terephthalate nanocomposites utilizing injection molding (Paragraphs [0006]), involving the steps of compounding a base polymer including polyethylene terephthalate with dispersed nanoparticulate substance that may be selected from, among other things, graphene nanoplatelets using a master-batch method so as to obtain one or more master-batch pellets and forming polyethylene terephthalate-graphene nanoplatelet nanocomposites (Paragraphs [0006]-[0007], [0018]-[0020], [0023], and [0026]-[0027]).  
While Hanan does not mention that the polyethylene terephthalate-graphene nanoplatelet nanocomposites comprising the claimed specific weight fractions of 0.1%-15% (which according to paragraph [00240] of the present specification refer to weight fractions of “graphene nanoplatelets”), Hanan do disclose that the graphene nanoplatelets are effective in achieving improved strength characteristic, such as elastic modulus, for polyethylene terephthalate (Paragraph [0050]).  Hanan also discloses that the injection molding of masterbatch pellets is one successful method for preparation of the polyethylene terephthalate-graphene nanoplatelets nanocomposites of weight fractions from 2-15% (Paragraph [0050]), which overlaps with the claimed weight fractions of 0.1-15%.  Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable weight fractions of graphene nanoplatelets in the polyethylene terephthalate-graphene nanoplatelets nanocomposites, with a reasonable expectation of successfully improving strength characteristics for polyethylene terephthalate in the nanocomposite as suggested by Hanan.
Additionally, since Hanan suggests the presently claimed masterbatch method and weight fractions of the graphene nanoplatelet for the reasons set forth above, the masterbatch method suggested in Hanan would also be capable of effectively dispersing the graphene nanoplatelets within the polyethylene terephthalate with a lower graphene nanoplatelet content thereby yielding an improved dispersed dispersion as compared to higher graphene nanoplatelet content masterbatches as required by the claims of the present application.  
As to Claim 8: As mentioned above, Hanan discloses that the graphene nanoplatelets are effective in achieving improved strength characteristic, such as elastic modulus, for polyethylene terephthalate (Paragraph [0050]).  Hanan also discloses that the injection molding of masterbatch pellets is one successful method for preparation of the polyethylene terephthalate-graphene nanoplatelets nanocomposites of weight fractions from 2-15% (Paragraph [0050]), which overlaps with the claimed weight fractions of 0.1-15%.  Thus, the weight fractions suggested by Hanan would also result in Young’s modulus while not affecting the strength of the polyethylene terephthalate as required by the claim. 

10.	Claims 2-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanan (WO 2012/151433; utilizing US 2014/0080962 as its Equivalent) as applied to claims 1 and 8 above, and further in view of Bahr et al. (US 2007/0216067)3 and ISAYEV (US 2009/0275689)4.
	The disclosure with respect to Hanan in paragraph 9 is incorporated here by reference. 
Hanan does not specifically mention the step of melt compounding through use of twin-screw extrusion, high speed injection molding process, coupled ultrasound-assisted extrusion techniques, as required by the claims of the present application. 
	However, Bahr et al. disclose preparing advantageous polyethylene terephthalate and carbon based material filler nanocomposites (Paragraph [0021], and see also [abstract]) via melt compounding through conventional extrusion processes including high-speed injection molding processes, and also twin-screw extrusion technique comprising co-rotating screws (Paragraphs [0002] and [0028]-[0030]). 
	Moreover, ISAYEV discloses the use of ultrasound-assisted extrusion technique for the purposes of applying ultrasound waves to increase the melt temperature locally as a result of acoustic cavitation and ultimately, preparing desired compounded polymer and carbon fillers having advantageous thermal and mechanical properties (Paragraphs [0002]-[0010] and see also [abstract]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ known techniques, including high-speed injection molding processes, twin screw extrusion technique comprising co-rotating screws, and ultrasound-assisted extrusion processes, for melt compounding polymer and carbon fillers, as taught by Bahr et al. and ISAYEV, in the method of Hanan, with a reasonable expectation of successfully obtaining desired nanocomposites.

11.	On this record, it is noted that there are no prior art rejections of present claims 6-7 and 115-15 at this time.

Correspondence
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 02/03/2021.
        2 Cited in the IDS submitted by applicants on 02/03/2021.
        3 Cited in the IDS submitted by applicants on 02/03/2021.
        4 Cited in the IDS submitted by applicants on 02/03/2021.
        5 Claim 11 recites, among other things, “substantially 200 µm below a mold surface”.  It is noted that the claimed term “substantially” is defined at page 13, paragraph [00114], of the present specification.